

115 S217 RS: To amend the Denali National Park Improvement Act to clarify certain provisions relating to the natural gas pipeline authorized in the Denali National Park and Preserve.
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 146115th CONGRESS1st SessionS. 217[Report No. 115–109]IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 14, 2017Reported by Ms. Murkowski, without amendmentA BILLTo amend the Denali National Park Improvement Act to clarify certain provisions relating to the
			 natural gas pipeline authorized in the Denali National Park and Preserve.
	
		1.Denali National Park and Preserve natural gas pipeline
 (a)PermitSection 3(b)(1) of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 516) is amended by striking within, along, or near the approximately 7-mile segment of the George Parks Highway that runs through the Park.
 (b)Terms and conditionsSection 3(c)(1) of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 516) is amended—
 (1)in subparagraph (A), by inserting and after the semicolon; (2)by striking subparagraph (B); and
 (3)by redesignating subparagraph (C) as subparagraph (B). (c)Applicable lawSection 3 of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 515) is amended by adding at the end the following:
				
 (d)Applicable lawA high pressure gas transmission pipeline (including appurtenances) in a nonwilderness area within the boundary of the Park, shall not be subject to title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.)..June 14, 2017Reported without amendment